Citation Nr: 0212541	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  98-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a disability rating in excess of 
40 percent for hypersomnolence due to narcolepsy.

(The issue of entitlement to service connection for asthma 
will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to May 
1996.  

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
bilateral pes planus, cervical spine strain, a gastric 
disorder, dysplasia, asthma and left and right knee 
disorders.  The RO also granted service connection for 
hypersomnolence and assigned a 10 percent disability rating 
for the disorder effective May 28, 1996, the day after the 
veteran's separation from service.  

The veteran submitted notices of disagreement as to all 
decisions described in the above paragraph, and was provided 
statements of the case as to eight issues.  She included in 
her substantive appeal only the four issues shown on the 
title page of this decision.  The Board finds, therefore, 
that an appeal has not been perfected as top four other 
issues, namely service connection for bilateral pes planus, 
cervical spine strain, a gastric condition and dysplasia.  
Those issues are accordingly not within the Board's 
jurisdiction and will be discussed no further herein.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2001).

In an August 2000 rating decision, the RO redenominated the 
veteran's service-connected disability as hypersomnolence due 
to narcolepsy and increased the assigned disability rating 
from 10 percent to 40 percent, effective May 28, 1996.  The 
veteran has not withdrawn her appeal of the assigned rating, 
and contends that an 80 percent rating is warranted.  The 
Board finds, therefore, that the issue of the rating assigned 
for hypersomnolence due to narcolepsy remains in contention.

The Board is undertaking additional development as to the 
issue of entitlement to service connection for asthma, 
pursuant to authority granted in recent regulatory changes.  
See Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. § 
19.9(a)(2)].  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [to 
be codified at 38 C.F.R. § 20.903.)] After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a left knee disorder that is related to an in-service disease 
or injury.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a right knee disorder that is related to an in-service 
disease or injury.

3.  Hypersomnolence due to narcolepsy is manifested by sleep 
attacks five to eight times a week.


CONCLUSIONS OF LAW

1.  Left and right knee disorders were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a disability rating in excess of 
40 percent for hypersomnolence due to narcolepsy are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8108 and 8911 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for left and right knee disorders because she was 
treated for such disorders during service.  She also contends 
that the manifestations of her service-connected narcolepsy 
warrant an 80 percent rating.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In the January 1997 rating decision the RO denied entitlement 
to service connection for the veteran's claimed knee 
disorders by finding that the claims were not well grounded.  
The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the March 2002 supplemental statement of the case the RO 
denied service connection for the claimed knee disorders 
based on the substantive merits of the claim.  The veteran 
and her representative were given the opportunity to submit 
evidence and argument in response.  Thus, any deficiencies 
contained in the original statement of the case have been 
rectified.  The Board can apply the current standard of 
review in evaluating the veteran's claim without prejudice to 
her.  See Bernard v Brown, 4 Vet. App. 384 (1993).

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate her claim in February 2001 by informing her of 
the provisions of the VCAA, in terms of VA's duty to notify 
her of the evidence needed to substantiate her claim and to 
assist her in developing the relevant evidence.  
Specifically, the RO instructed her to submit medical 
evidence showing that she currently had the claimed 
disorders, that she incurred a related disease or injury 
during service, and medical evidence showing that the 
disorders were related to the injury or disease that occurred 
during service.  The RO also instructed her to submit medical 
records of treatment received for the claimed disorders since 
her separation from service.  The RO informed her that 
although VA would try to obtain any identified medical 
records on her behalf, she was responsible for seeing that 
the records were submitted to VA.  The veteran did not 
respond to the February 2001 notice.

The RO provided the veteran a statement of the case in July 
1998 and supplemental statements of the case in August 2000 
and March 2002.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
service connection and a higher rating for the service-
connected disorder, and the rationale for determining that 
the evidence she had then submitted did not show that those 
requirements were met.  In the March 2002 supplemental 
statement of the case, the RO again specifically informed the 
veteran of the provisions of the VCAA in terms of VA's duty 
to notify her of the evidence needed to substantiate her 
claim and to assist her in developing that evidence.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that her 
case was being sent to the Board, and informed her that any 
additional evidence that she had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate her claim.

Duty to assist

In general, the statute and regulation provide that VA will 
also reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See C.F.R. § 3.159.  

The RO has obtained the veteran's service medical records, 
and the veteran submitted medical reports in support of her 
claims.  The RO also provided the veteran with VA medical 
examinations in July 1996 and May 2000.  The reports of the 
medical examinations reflect that the examiners reviewed the 
veteran's medical records, recorded her past medical history, 
noted her current complaints, conducted physical 
examinations, and rendered appropriate diagnoses and 
opinions.  

The veteran and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

Relevant law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Left knee disorder

The veteran contends that she should be granted service 
connection for a left knee disorder because she was treated 
for such a disorder during service.  Her service medical 
records disclose that she incurred an abrasion of the left 
knee as the result of a fall in March 1994, and service 
connection has been granted for a scar on the left knee.  The 
veteran's claim is, therefore, supported by medical evidence 
of a left knee injury during service.  Hickson element (2) 
has accordingly been satisfied.  
For reasons which are explained in greater detail below, the 
veteran's claim is not, however, supported by a current 
medical diagnosis of disability, or by medical evidence of a 
nexus between a current left knee disability and the in-
service injury.  Hickson elements (1) and (3) have not been 
met, and the claim fails on that basis.

The veteran's service medical records make reference to a 
left knee disorder, and her knees were found to be normal 
when examined for separation from service in February 1996.  
Although the veteran reported having fallen while in service 
during the July 1996 VA examination, physical examination and 
X-ray study failed to reveal any abnormality in the left 
knee.  The examination resulted in a diagnosis of pain in the 
left knee with no diagnosis.   The examiner did not indicate 
that the veteran currently has any pathology in the left knee 
that is related to the in-service injury.

In order to establish service connection, the evidence must 
show that the veteran currently has the claimed disorder, and 
that the disorder is related to an in-service disease or 
injury.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Boyer v. West, 11 Vet. App. 477, 478 (1998), aff'd on 
reh'g, 12 Vet. App. 142 (1999).  The record on appeal does 
not contain medical evidence which establishes the existence 
of a current left knee disability.  The veteran has not 
alluded to the existence of any evidence showing that she 
currently has a left knee disorder that is etiologically 
related to the in-service injury.

The Board additionally observes that pain alone, without an 
underlying disability, does not constitute a disability for 
which service connection can be established.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part, 
vacated and remanded in part sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001), vacated and 
remanded on other grounds, (U.S. Vet. App. Nov. 6, 2001) 
[pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted].  

To the extent that the veteran herself is attempting to 
establish the existence of a left knee malady and relate it 
to an incident of her service, it is now well-established 
although she is competent to report symptoms, as a lay person 
without medical training she is no competent to relate those 
symptoms to a particular diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In short, two of the three legs of the Hickson analysis are 
lacking as to this issue.  In the absence of such evidence 
the Board finds that the criteria for service connection have 
not been met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
left knee disorder.  The benefit sought on appeal is 
accordingly denied.

Right knee disorder

The veteran also contends that she should be granted service 
connection for a right knee disorder because she was treated 
for such a disorder during service.  Her service medical 
records disclose in an undated record that she complained of 
right knee pain that was attributed to overuse.  He claim is, 
therefore, supported by medical evidence of an in-service 
injury.  As with the claimed left knee disability discussed 
immediately above, the medical evidence does not indicate 
that she currently has a right knee disorder or that any 
current complaints are related to the in-service injury.  
Hickson elements (1) and (3) have accordingly not been met as 
to this issue also.

The service medical records make no further reference to any 
complaints or clinical findings pertaining to the right knee 
and, as shown above, no abnormalities of the knees were found 
when she separated from service.  The veteran did not 
register any complaints regarding the right knee during the 
July 1996 VA examination, and no abnormalities in the knee 
were found as a result of the examination.  The examiner did 
not provide any diagnosis regarding the right knee following 
the examination.

As previously stated, in order to establish service 
connection the evidence must show that the veteran currently 
has the claimed disorder, and that the disorder is related to 
an in-service disease or injury.  Degmetich, 104 F.3d 
at 1328; Boyer, 11 Vet. App. at 478.  The veteran has not 
alluded to the existence of any evidence showing that she 
currently has a right knee disorder that is etiologically 
related to the in-service complaints.  In the absence of such 
evidence the Board finds that the criteria for service 
connection have not been met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right knee disorder.

3.  Entitlement to a disability rating in excess of 
40 percent for hypersomnolence due to narcolepsy.

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
1997.  Because she has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which her claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Specific schedular criteria

Narcolepsy is to be rated as epilepsy, petit mal.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8108.

Diagnostic Code 8910 for grand mal epilepsy and Diagnostic 
Code 8911 for petit mal epilepsy provide a 10 percent 
evaluation for a confirmed diagnosis of epilepsy with a 
history of seizures.  A 20 percent evaluation applies if the 
veteran has had at least one major seizure in the last two 
years, or at least two minor seizures in the last six months.  
The diagnostic code provides a 40 percent evaluation if the 
veteran has had at least one major seizure in the last six 
months or two in the last year, or averaging at least five to 
eight minor seizures weekly.  A 60 percent evaluation applies 
if the disorder results in an average of at least one major 
seizure in four months over the last year, or nine to ten 
minor seizures per week.  The diagnostic code provides an 
80 percent rating if the disorder is manifested by an average 
of at least one major seizure in three months over the last 
year, or more than 10 minor seizures weekly.  The disability 
is rated at 100 percent if manifested by an average of at 
least one major seizure per month over the previous year.  
When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent, not 
to be combined with any other rating for epilepsy.  38 C.F.R. 
§ 4.124a.


In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  In the presence of 
major and minor seizures, the rating will be based on the 
predominant type of seizure.  38 C.F.R. § 4.124a.

Analysis

The veteran argues that she is entitled to an 80 percent 
rating for hypersomnolence due to narcolepsy, which is rated 
as epilepsy, petit mal.  According to her December 1998 
substantive appeal, she bases that contention on having 10-12 
"minor seizures" (i.e. attacks of hypersomnolence) per week.  

As discussed immediately above, the rating to be assigned for 
narcolepsy is based on the type and frequency of "seizures," 
which in the case of narcolepsy are manifested by sleep 
attacks.  The evidence does not indicate that the veteran has 
suffered any major seizure as a result of the neurological 
disorder, nor does she so claim.  She claims that a higher 
rating is warranted because the current rating was based on 
inaccurate information regarding the frequency of her sleep 
attacks.

Although the veteran's service medical records clearly 
document in 1995 the diagnosis and treatment of excessive 
daytime somnolence, or hypersomnolence, due to narcolepsy, 
the records do not show the frequency of her sleep attacks 
other than to indicate that they are "frequent."  The VA 
examiner in July 1996 noted that the veteran had been given a 
diagnosis of narcolepsy, but did not describe the frequency 
or nature of the manifestations of the disorder.

The veteran presented a July 1998 medical report from K.N.W., 
M.D., her private neurologist, indicating that she then 
suffered from nearly continuous fatigue and sleepiness that 
varied in degree throughout the day.  In addition, she would 
accidentally totally fall asleep four to five times a week.

The veteran underwent a fitness for duty examination in April 
1999 in conjunction with her Army Reserve service.  She had 
then been on different medications for narcolepsy since 1996, 
with varying degrees of effectiveness.  She could not drive 
for more than 10 or 15 minutes due to fear of falling asleep, 
and took daytime naps two to three times a day in spite of 
ongoing stimulant medication.  She was then employed as a 
customer service representative.  The examiner did not 
document the frequency of the manifestations of narcolepsy, 
although the veteran was found to be unfit for further 
Reserve service.

The RO provided the veteran a VA neurology examination in May 
2000 for the express purpose of determining the nature and 
frequency of the manifestations of narcolepsy.  The veteran 
then reported that, without medication, she experienced sleep 
paralysis, nightmares, incubus (the sensation of the presence 
of a being that is not present), sleep attacks and occasional 
cataplexy.  Her symptoms improved with medication to the 
point she was having two to three cataplectic attacks a year, 
only occasional nightmares and incubus, and episodes of sleep 
paralysis and sleep attacks.

The frequency of the sleep paralysis and sleep attacks was 
dependent upon the stimulation level of the veteran's 
activities.  When working in a highly stressful environment 
the frequency decreased, in that the stimulation of the 
stress reduced the frequency of the attacks.  Her employment 
following her separation from service was highly stressful, 
and she had few problems staying awake while at work.  While 
working for another employer she had sleep attacks once or 
twice a day, and scheduled naps twice a day.  The sleep 
attacks interfered with her work, but she was able to 
continue working by scheduling physical activity on a regular 
basis.  She was then again working in a highly stressful 
environment, and had not had any sleep attacks in the one 
week in which she had been working for that employer.  She 
was, however, unable to drive longer than 20 minutes due to 
fear of having a sleep attack.

Based primarily on the July 1998 private medical report and 
the results of the May 2000 VA examination, in the August 
2000 rating decision the RO increased the disability rating 
for hypersomnolence due to narcolepsy from 10 to 40 percent, 
effective with the veteran's separation from service.  

A 60 percent evaluation applies if the disorder results in an 
average of at least nine to ten minor seizures per week.  
Although the veteran stated in her December 1998 substantive 
appeal that she was then experiencing 10-12 sleep attacks, or 
minor seizures, per week, she told her physician in July 1998 
that she was having no more than four or five sleep attacks 
per week.  She also told the examiner in May 2000 that she 
had few problems staying awake in the context of her 
employment following her separation from service, and that 
the most frequent attacks she had occurred once or twice a 
day, or five to 10 times a week.  The medical evidence 
indicates that the frequency of sleep attacks is apparently 
referred to in terms of a five-day work week.  The increase 
in sleep attacks occurred during a limited period when she 
was employed in work that did not keep her alert, and she 
characterized the frequency of sleep attacks as an increase 
in symptoms.  With a subsequent change in employment and 
increased stimulation she had not experienced any sleep 
attacks in the previous week.

The veteran was asked to submit medical records documenting 
the treatment she has received for narcolepsy since her 
separation from service, but she failed to do so.  Those 
records, had they been submitted, may have provided more 
detailed information regarding the nature and frequency of 
the manifestations of narcolepsy.  
The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


In the absence of evidence to the contrary, the Board finds 
that the severity of the veteran's service-connected 
narcolepsy more nearly approximates a frequency of five to 
eight sleep attacks per week.  The criteria for a disability 
rating in excess of 40 percent have not, therefore, been met 

Fenderson considerations

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, 12 Vet. 
App. at 126-27.  In this case, therefore, the Board has taken 
into consideration the applicability of staged ratings 
pursuant to Fenderson.

After having considered the matter, the Board is of the 
opinion, based on its review of he medical evidence of 
record, that the severity of veteran's hypersomnolence due to 
narcolepsy has remained essentially the same since the 
veteran's separation from service.  As discussed above, 
although the veteran has contended that she has experienced 
more frequent attacks at times, the medical evidence does not 
support this contention.  These is no medical evidence of 
record which would support the assignment of a disability 
rating in excess of 40 percent for any period since May 28, 
1996.   

Extraschedular consideration

The Court has held that if the evidence of record shows 
exceptional or unusual circumstances, or the veteran has 
asserted that the schedular rating is inadequate, the Board 
must specifically adjudicate the issue of entitlement to an 
extra-schedular rating.  Colayong v. West, 12 Vet. App. 524, 
536 (1999); 38 C.F.R. § 3.321(b).  If the evidence indicates 
that an extra-schedular rating may be warranted, the case 
must be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating.

In an August 2000 rating decision, the RO concluded that 
referral of the matter of an extraschedular evaluation was 
not warranted for the veteran's service connected narcolepsy.  
Since this matter has been adjudicated by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (1999). See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. An exceptional case is said to 
include such factors as marked interference with
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that hypersomnolence due to 
narcolepsy has resulted in any hospitalizations.  Although 
the sleep attacks interfere with the veteran's work 
activities, she has been able to maintain regular employment 
as well as attend college classes.  In other words, the 
evidence does not show that the hypersomnolence has caused 
marked interference with employment.  

In short, there has been no showing that the application of 
the regular schedular criteria is impractical.  The Board 
finds, therefore, that referral for consideration of an 
extra-schedular rating in the first instance is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996), appeal 
dismissed, 9 Vet. App. 253 (1996).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has determined that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 40 percent for hypersomnolence due to narcolepsy.
The claim is therefore denied.


ORDER

The claim of entitlement to service connection for a left 
knee disorder is denied.

The claim of entitlement to service connection for a right 
knee disorder is denied.

The appeal to establish entitlement to a disability rating in 
excess of 40 percent for hypersomnolence due to narcolepsy is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

